Citation Nr: 0306103	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for herpes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1977 to 
August 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied (as not 
well grounded) service connection for herpes.  The veteran 
entered notice of disagreement with this decision in February 
1998; the RO issued a statement of the case in April 1998; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in May 1998.  A June 2002 supplemental 
statement of the case addressed the claim on the merits.  In 
July 2000, the Board remanded to the RO the issue of 
entitlement to service connection for herpes for additional 
development, which included for the RO to schedule a VA 
examination with medical etiology opinion.  The veteran 
attended a September 2000 VA general medical examination and 
VA skin examination.  The veteran failed to report for a VA 
dermatology examination scheduled for January 29, 2003. 

In September 2000, the veteran entered a claim for service 
connection for Reiter's Syndrome.  This claim was denied by a 
RO rating decision dated in June 2002, and the veteran was 
notified of this decision by letter dated June 20, 2002.  The 
record does not reflect that the veteran has entered notice 
of disagreement with this rating decision denial of service 
connection for Reiter's Syndrome.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the issue of entitlement to 
service connection for Reiter's Syndrome is not before the 
Board.


FINDINGS OF FACT

1.  All evidence necessary to decide the service connection 
claim on appeal decided herein has been obtained; the RO has 
notified the appellant of the evidence needed to substantiate 
the claim addressed in this decision, obtained all relevant 
evidence designated by the appellant, provided a VA medical 
examination, and scheduled a specialty VA examination, in 
order to assist in substantiating the claim for VA 
compensation benefits.

2.  The evidence of record demonstrates that the veteran does 
not currently have genital herpes.


CONCLUSION OF LAW

Herpes was not incurred in or aggravated by the veteran's 
active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish the 
benefits sought on appeal.  A February 2002 letter from the 
RO advised the veteran of the Veterans Claims Assistance Act 
of 2000.  A February 2002 letter from the RO advised the 
veteran that VA would schedule a VA examination regarding his 
claim.  A letter from the Board to the veteran dated in 
January 2003 reflects that the Board requested the veteran to 
identify all health care providers who had treated him for 
herpes, sent consent forms for this purpose, and advised the 
veteran of the consequences of failing to report for a 
scheduled compensation examination.  The Board finds that the 
RO has obtained, or made reasonable efforts to obtain, all 
records or other evidence that might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records or other evidence that has not been 
obtained.  The veteran was afforded a VA compensation 
examination in September 2000.  As recommended by the 
examining VA physician in September 2000, VA scheduled the 
veteran for a specialty skin examination in January 2003, to 
which the veteran failed to appear.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  Accordingly, no further notice 
to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations.

II.  Service Connection for Herpes

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

The veteran originally claimed service connection for genital 
herpes in September 1997.  He indicated that the date of 
onset of genital herpes was in 1979.  The veteran served on 
active duty from August 1977 to August 1997. 

In July 2000, the Board remanded this case for a VA skin 
examination.  The VA examiner who conducted the September 
2000 VA examination recommended a dermatological referral for 
elucidation of a skin problem.  The RO scheduled the 
recommended dermatological examination for January 29, 2003.  
The veteran was notified by letter from the RO of the date of 
the examination and that the "failure to report for any 
scheduled examination could have a detrimental effect on the 
outcome of your claim," including that the claim would be 
decided on the evidence of record.  The veteran failed to 
report for a VA examination scheduled in January 2003, and 
has not offered good cause for his failure to attend the 
examination.  The veteran has not even alleged that he did 
not receive notice of the examination, but only indicated 
through his representative that there was no evidence in the 
record that he was notified of the examination.  Since that 
assertion by the veteran's representative, a copy of the 
notice of the January 29, 2003 VA examination that was sent 
to the veteran has been added to the record.  In accordance 
with 38 C.F.R. § 3.655, the Board will rate the claim on the 
basis of the evidence of record.  Where, as in this case, 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(b).  The veteran's claim for service connection for 
herpes is an original claim.  

After a review of the evidence of record, the Board finds 
that the veteran does not have a current disability of 
herpes.  Service medical records include reports of physical 
examination and medical history, dated in December 1976, 
prior to the veteran's entry into active service in August 
1977.  The report of physical examination shows normal 
clinical evaluations with no defects or communicable 
diseases.  

In March 1981, the veteran was diagnosed with gonorrhea.  On 
physical examination in March 1982, clinical evaluations were 
normal in all areas.  The associated Report of Medical 
History shows a reported history of venereal disease (VD).  
The veteran continued to give this history on subsequent in-
service examinations.  In March 1988, on the Report of 
Medical History, the veteran gave 


a history of VD.  In April 1988, on a physical examination 
for an extension in service, clinical evaluations were 
described as normal in part pertinent to the appeal.  In May 
1988, he was treated for Chlamydia.  

In a June 1993 Report of Medical History the veteran again 
denied any history of swollen or painful joints, or any 
cramps in his legs, and the examiner noted a history of 
gonorrhea in 1981 and Chlamydia in 1985.  These were not 
considered disabling, and the examiner thought that the 
veteran had no chronic medical problems.

On retirement examination in June 1997, the veteran reported 
a medical history of VD, specifically of gonorrhea in 1981 
and Chlamydia in 1985.  

A VA general medical examination conducted in September 2000 
recorded the veteran's history of "herpes" in the groin 
area - a history of a blister of the penis in 1985, and 
subsequent pruritic blisters in the scrotal and groin area, 
which decreased to about two times per year since he began 
taking medicine for Reiter syndrome in 1997, with no blisters 
or other problems at the present time.  The examiner 
indicated that, after a review of the claims file, he could 
find no evidence of a diagnosis of herpes ever having been 
made.  He noted that the two clinic notes related to 
complaints of blisters in the scrotal areas in October 1982 
resulted in diagnoses of folliculitis that was not a herpes 
infection, and scrotal papules questioned to be venereal 
warts, with no other entries related to scrotal lesions.  The 
September 2000 VA skin examiner offered the opinion that, 
based on the veteran's description of the lesions, they were 
unlikely to be herpetic.  

A VA skin medical examination conducted in September 2000 
noted the veteran's history of genital herpes since the 
1980's with subsequent periodic episodic outbreaks over the 
years, predominantly to the penile and groin areas, with 
reported symptom of itching.  Examination revealed no active 
herpetic type lesions.  The examiner indicated that "[i]t is 
unclear whether this is related at all to his history of 
herpes." 

Based on this evidence, the Board finds that the veteran does 
not have a currently diagnosed disability of herpes.  The 
Board finds especially persuasive the September 2000 VA 
examiners' opinions that, based on a review of the claims 
file, the veteran's history of symptoms, and current clinical 
findings, it is unlikely that the veteran's current 
complaints of itching, blisters, or lesions were herpetic.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Moreover, the evidence of record reflects no diagnosis of 
herpes in service or chronicity of herpes in service; no 
continuous post-service symptomatology of herpes; and no 
medical evidence of nexus of herpes to any injury or disease 
in service, including incidents of venereal disease in 
service in the 1980s.  While the veteran is competent to 
report and describe to a medical professional the in-service 
and post-service symptoms, such as blisters, itching, or 
lesions, as well as symptoms he experiences at any time, it 
is the province of health care professionals to enter 
conclusions which require medical opinions, including a 
current medical diagnosis and an opinion as to the 
relationship between a current disability and service.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-95 (1992).  For these reasons, the Board 
finds that claimed herpes were not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 




ORDER

Service connection for herpes is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

